Citation Nr: 0430623	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  02-12 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in New York, New York, which continued a 20 percent 
disability rating for low back syndrome with spondylosis and 
spondylolisthesis.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.  

2.  From April 8, 1999, to September 26, 2003, the service 
connected lumbar spine disability was manifested by 
subjective complaints of pain in the lower back and severe 
limitation of motion.  

3.  Beginning September 26, 2003, the service connected low 
back disability was manifested by subjective complaints of 
continuous pain in the lower back, which radiated to the 
lower extremities, and severe limitation of motion.  


CONCLUSION OF LAW

The criteria for entitlement to a 40 percent disability 
rating for a lumbar spine disability have been met for all 
applicable time periods.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5295, 5292 
(effective prior to September 23, 2002), Diagnostic Code 
5295,5292 (effective prior to September 26, 2003), and 
Diagnostic Code 5237 (effective from September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  
In the recently decided case of Pelegrini v. Principi, 18 
Vet.App. 112, (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 5103(a)/§ 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  For the reasons enumerated below, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case, or to cause injury 
to the veteran.  As such, the Board concludes that any such 
error is harmless, and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the veteran's case, the rating decision of August 2000 was 
issued prior to the enactment of VCAA.  In April 1999, the 
veteran submitted a claim for entitlement to an increased 
rating for a lumbar spine disability.  In August 2000 the RO 
denied the veteran's claim and continued the 20 percent 
disability rating.  The RO sent the veteran a Statement of 
the Case in July 2002 and the RO received the veteran's 
substantive appeal in September 2002.  By correspondence, 
dated in March 2003 and June 2004, the RO informed the 
veteran of the requirements of VCAA and VA's duty to assist 
the veteran in substantiating his claim.  A Supplemental 
Statement of the Case was issued in June 2004.  

The Board recognizes that the rating schedule for evaluating 
spine disabilities was amended, effective September 23, 2002 
and again on September 26, 2003.  In the June 2004 
Supplemental Statement of the Case, the veteran was informed 
of the change in regulations for rating disabilities of the 
spine.  

The Board concludes that discussions as contained in the July 
2002 Statement of the Case; the March 2003 correspondence 
pertaining to VA's duty to assist and VCAA; and the June 2004 
VCAA letter and Supplemental Statement of the Case have 
provided the veteran with sufficient information regarding 
the applicable law and regulations.  

Factual Background

On April 8, 1999, the veteran submitted a claim for 
entitlement to an increased rating for a low back disability, 
evaluated as 20 percent disabling.  In an accompanying 
statement, the veteran maintained that his physical 
activities had been limited due to his service connected low 
back disability.  He described a lower back pain that 
radiated down his right thigh and leg.  The pain also 
radiated in an upward direction in his back, causing somewhat 
of a cramping sensation just below the shoulder blade.  He 
stated that the pain was so severe that that it limited his 
ability to walk and that he experienced the pain 24 hours a 
day.  He stated that he was taking medication for the pain; 
however, for the most part, the medication did not relieve 
the pain.  

Private treatment records, received by the RO in April 1999, 
showed that the veteran was receiving treatment for 
complaints of low back pain.  By correspondence dated in 
March 1999, 

The veteran submitted a private x-ray report, dated in May 
2000, where examination of the lumbosacral spine revealed 
pars defect at L5, in association with first-degree 
anterolisthesis of L5 on S1 and some narrowing of disc 
stature at this level.  Vertebral bodies maintained their 
anatomic height.  The impression was spondylolysis of L5 
associated with first-degree anterolisthesis of L5 on S1 and 
also associated degenerative disc disease.  There was no 
evidence of compression deformity in the lumbar vertebra.  

In May 2000, the veteran was seen at a private facility for 
complaints of low back pain.  A private treatment record from 
this facility, dated in May 2000, revealed that forward 
flexion of the back was approximately 15 degrees; lateral 
bending to the left was approximately 10 degrees and lateral 
bending to the right was approximately 30 degrees.  
On VA orthopedic examination, dated in June 2000, the veteran 
related the history of his back injury to the examiner and 
that he was employed as a counselor since 1972.  The 
veteran's subjective complaints included pain in his back, 
which resulted in occasional episodes of numbness in his 
right thigh and cramping in his lower extremities.  He also 
complained of flare-ups while at work and sudden episodes of 
pain on the right side of his lower back.  He denied weakness 
or swelling; he denied a lack of endurance; and he did not 
use a brace.  He had not lost any time working.  The examiner 
noted that functionally, the veteran had not lost any time at 
work.  

On physical examination, the veteran was described as being 
obese; he appeared to be in no acute distress.  He ambulated 
without evidence of a limp; he was able to get on and off of 
the examining table without difficulty; straight leg raising 
was at 80 degrees, bilaterally, with no discomfort; there was 
mild pitting edema in both lower extremities distal to the 
knee; deep tendon reflexes of the lower extremities were 
present and symmetrical; and there was no sensory or motor 
deficit of either lower extremity.  
On examination of the veteran's lumbar spine, there was no 
tenderness on palpation of the lumbar spinous processes or 
the lumbar paravertebral musculature; however, there was 
slight flattening of the lumbar lordosis.  He was able to 
flex the lumbar spine to 35 degrees, at which time he 
experienced pain.  Extension was 10 degrees, at which time he 
experienced discomfort; side bending was 15 degrees to the 
right, at which time he experienced discomfort on the right 
side of the lower back; and 15 degrees to the left side.  
Rotation was 15 degrees to each side.  He was able to tandem 
toe and heel walk without discomfort.  The diagnosis was 
chronic low back strain.  

In August 2000, the RO continued the 20 percent disability 
rating.  

VA X-ray reports and treatment records, dated in September 
and October 2000 are of record.  The September 2000 VA X-ray 
report concluded with the impression of spondylolisthesis at 
L5-S1 with associated bilateral spondylolysis and 
degenerative disc disease at L5-S1.  The September 2000 VA 
treatment report noted chronic low back pain, 
spondylolisthesis and degenerative disc disease.  

The VA treatment record and X-ray report, dated in October 
2000, included the results of a computerized tomography (CT) 
scan of the lumbar spine.  The impression was minimal 
degenerative changes of the lumbar spine; mild circumference 
disk bulge at the L3-4 level; moderate circumferential bulge 
at the L4-5 level with severe associated extensive 
hypertrophic facet arthropathy with hypertrophic changes of 
ligamentum flavum resulting in central spinal stenosis as 
well as narrowing of both neural foramina and borderline 
bilateral lateral recess stenosis; and bilateral 
spondylolysis of L5 with associated Grade I degenerative 
anterolisthesis of L5 over S1 with associated moderate 
degenerative disk disease changes with vacuum disk phenomenon 
and narrowing of both neural foramina.  There was no spinal 
stenosis seen at this level.  

By correspondence, dated in November 2000, the veteran 
maintained that the medical evidence submitted by a VA 
physician showed that his low back disability had progressed 
to degenerative disc disease.  By correspondence, dated in 
March 2001, the veteran reiterated the increased severity of 
the symptoms associated with his low back disability and the 
limitations in his activities, as mention in previously 
submitted statements. 

Private treatment records, dated from March 1998 to February 
2002, received in February 2002, showed subjective complaints 
of sharp back pain.  Thereafter, a private Magnetic Resonance 
Imaging Report (MRI), was performed in February 2003.  The 
impression was bilateral L5 spondylolysis resulting in 
spondylolisthesis and severe bilateral foraminal stenosis.  
There was advanced disc degeneration, which further 
contributed to compromise of the foramina, particularly on 
the right; L4-L5 disc degenerative with a disc bulge and 
advanced facet hypertrophy resulting in severe central spinal 
stenosis and bilateral foraminal stenosis; and L3-L4, 
moderate central and bilateral foraminal stenosis due 
primarily to facet hypertrophy.  

By correspondence dated in February 2003, the veteran again 
offered his account of how he injured his back in service; he 
described his symptoms associated with his low back 
disability, which included stiffness, muscle weakness, and 
extreme fatigue; and he stated that he was undergoing 
physical therapy for his back and had been given a back 
brace.  He also stated that he was given a Transcutaneous 
Electrical Nerve Stimulator (TENS) for the back pain, by a 
Prosthetics Unit.  

Associated with the claims file are VA treatment reports 
dated from January 2003 to March 2003.  On VA medical 
progress note, dated in January 2003, the veteran presented 
with no acute complaint.  He related that he experienced low 
back pain that radiated down the buttock and caused a cramp 
in his foot.  On physical examination, he was in no acute 
distress. There was no focal low back tenderness.  Straight 
leg raising test was notable for pulling on the right 
hamstring area, but there was no back pain on straight leg 
raising test.  He was able to get off of the examining table 
without a problem, but there was some discomfort on getting 
up from a lying down position.  The diagnosis was chronic 
back pain with right leg radiation, degenerative disease, 
spondylolysis, spondylolisthesis and some spinal stenosis 
noted by computerized tomograph imaging.  On physical therapy 
note, dated in February 2003, it was noted that the veteran 
had undergone physical therapy for his low back disability, 
with the use of a TENS unit.  

On VA examination, dated in April 2003, the veteran related 
the history of his low back disability.  His subjective 
complaints included progressive low back pain; constant pain 
that radiated to the right lower extremities, down the 
posterior aspect of the right leg down to the ankle.  The 
pain was described as continuous, hot and stabbing.  During 
the examination, the pain was described as a 3 on a scale of 
1 to 10 and increased to 7  on a scale of 1 to 10.  He had 
difficulty with ambulation, which caused increased pain and 
stated that he was only able to ambulate for one block.  He 
complained that he had difficulty with prolonged standing or 
sitting, and he expressed difficulty with getting out of a 
motor vehicle.  He took medication for pain relief; he 
participated in physical therapy, with no significant 
changes; and he recently underwent an epidural injection by a 
private physician.  The veteran was also given a rigid back 
brace.  Regarding basic activities of daily living, there 
were no limitations reported.  The veteran was employed at VA 
and was absent for seven days of work due to the back pain.  

On physical examination, the examiner noted that the veteran 
was overweight and in no distress.  Evaluation of the 
lumbosacral spine revealed a mild straightening of the normal 
lordotic curve and there was some tenderness to palpation 
over the paraspinal muscles.  Forward flexion was to 60 
degrees; extension was to 10 degrees; rotation to the right 
side was to 25 degrees and to the left side was 15 degrees; 
and side bending was 15 degrees bilaterally.  He had 
increased pain on flexion, extension and rotation.  He had 
decreased sensation in the L5 distribution as well as L2 and 
L3 on the right side.  The veteran had significant 
difficulty, as well as back pain, going from supine to sit on 
the examining table.  Straight leg raising test was positive 
at 30 degrees bilaterally; however, he experienced tight 
hamstrings.  

The private medical statement, dated in September 2003, 
indicated that the veteran had been diagnosed with low back 
pain; degenerative disc disease with severe spinal stenosis 
and a right lower extremity radiculopathy.  It was the 
physician's opinion that the current diagnosis was the result 
of the service connected low back disability.  

On VA examination, dated in October 2003, the veteran's 
subjective complaints included constant pain involving the 
low back, which radiated to the lower extremities.  The pain 
was described as continuous, hot and stabbing.  On a scale of 
1 to 10, the pain was 5 and it increased to an 8, on a scale 
of 1 to 10.  The pain was increased when the veteran coughed 
or sneezed, when he walked for more than a block, or when he 
stood for more than 10 minutes.  Pain was also increased when 
the veteran would twist, lift or bend.  Other complaints 
included stiffness; inability to sit for more than 20 minutes 
without having to get up and stretch due to the pain; 
difficulty driving; and interrupted sleep, which he claimed 
caused fatigue during the day.  He related to the examiner 
that he used a back brace, as well as a TENS unit.  He 
related that he missed five weeks of work, due the back pain.  
With respect to basic activities of daily living, there were 
no limitations reported.  

On physical examination of the lumbosacral spine, the 
examiner noted that the veteran was overweight and in no 
distress.  The evaluation of the lumbosacral spine revealed 
straightening of the normal lordotic curve.  He had some 
tenderness to palpation over the paraspinal muscles; he had a 
pelvic tilt, with the right side of the pelvis held higher 
than the left due to some mild spasms.  The examiner reported 
decreased range of motion.  Forward flexion was only 30 
degrees, with pain; extension was 5 degrees; rotation to the 
right was 20 degrees; and rotation to the left was 15 
degrees; side bending was 15 degrees, bilaterally; and the 
veteran had increased pain with flexion, extension and 
rotation.  The veteran had normal muscle bulk in the 
bilateral lower extremity.  He had decreased sensation in the 
L5 distribution, as well as L2 and L3 on the right.  He had 
significant difficulties going from supine to sitting on the 
examining table, as well as from sitting to standing.  The 
diagnosis was L5 spondylolysis and spondylolisthesis; 
foraminal stenosis; and intervertebral disc disease with 
degeneration and central and foraminal stenosis, L3 to L4, 
with facet hypertrophy.  The examiner opined that the current 
diagnosis of disk degeneration and cerebral disk syndrome 
with spinal stenosis was related to the veteran's initial 
service connected low back disability.  It was also stated 
that the veteran had a progression in the terms of his 
symptoms and disability related to the progression of his 
initial injury to his back.  

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4. (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

The Board notes that during the pendancy of this appeal, the 
regulations for rating disabilities of the spine were 
changed, effective September 23, 2002, and again effective 
September 26, 2003.  In June  2004, the RO sent the veteran a 
Supplemental Statement of the Case, addressing the old and 
new regulations.  

The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

In deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  See 38 U.S.C.A. § 
5110(g); see also VAOPGCPREC 3-2000 (2000).  Nevertheless, in 
light of the reasons set forth below, the veteran's chronic 
low back strain disability will be rated under the criteria 
in effect prior to September 26, 2003, as those criteria are 
more favorable.  

Severe limitation of motion of the lumbar spine is assigned a 
disability rating of 40 percent.  Where limitation of motion 
of the lumbar spine is moderate, a disability rating of 20 
percent is merited.  Slight limitation of motion of the 
lumbar spine is assigned a 10 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), prior to 
September 23, 2002.  

A 60 percent rating is warranted when intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  If the disability is 
severe, characterized by recurring attacks, with intermittent 
relief, a 40 percent rating is in order.  A 20 percent rating 
is assigned when the disability from intervertebral disc 
syndrome is moderate with recurring attacks.   38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002) prior to September 23, 
2002.

A 40 percent evaluation is awarded for severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation may 
also be assigned if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
A 20 percent evaluation may be assigned for lumbosacral 
strain where there is muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 10 percent disability rating may be assigned 
where there is evidence of characteristic pain on motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), prior to 
September 23, 2002.  

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
Intervertebral disc syndrome can also be rated where the 
disability is manifested by incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months, 
warrants a 60 percent rating.  With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, a 40 percent rating is 
assigned.  With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, a 20 percent rating is awarded.  With 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months, a 
10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243, effective September 23, 2002.
Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:  

For unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating;

For unfavorable ankylosis of the entire 
thoracolumbar spine a 50 percent disability 
rating is assigned; for unfavorable ankylosis of 
the entire cervical spine, or forward flexion of 
the thoracolumbar spine to 30 degrees or less, or 
with favorable ankylosis of the entire 
thoracolumbar spine, a 40 percent disability 
rating is assigned.

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine, a 30 percent disability 
rating is assigned; for forward flexion of the 
thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees, or forward flexion 
of the cervical spine greater than 15 degrees but 
not greater than 30 degrees, or the combined 
range of motion of the thoracolumbar spine not 
greater than 120 degrees, or the combined range 
of motion of the cervical spine not greater than 
170 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent 
disability rating is warranted; and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range 
of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height, a 10 percent 
disability rating is assigned.  

Note: (1) Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code. 

Note: (2) For VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 
80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation. The normal combined 
range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2). 
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted. 

Note: (4) Round each range of motion measurement 
to the nearest five degrees. 

Note: (5) For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. 
Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability. 

38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (effective 
from September 26, 2003).  

Intervertebral disc syndrome can also be rated where the 
disability is manifested by incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months, 
warrants a 60 percent rating.  With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, a 40 percent rating is 
assigned.  With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, a 20 percent rating is awarded.  With 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months, a 
10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243, effective September 26, 2003.

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

When an evaluation of a disability is based on limited 
motion, the Board must also consider any additional 
functional loss under the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Analysis

Increased rating for a low back disability, rated as 20 
percent disabling from April 8, 1999, to September 26, 2003

In August 2000, the RO continued the 20 percent disability 
rating for a low back disability under Diagnostic Code 5295.  
The complete regulation is listed above.  

Under Diagnostic Code 5295, a disability rating greater than 
20 percent requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  
Applying the criteria for rating spine disabilities, under 
Diagnostic Code 5295, to the facts above, from April 8, 1999, 
to September 22, 2002, the veteran has not offered objective 
medical evidence of severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  On 
VA examination, dated in June 2000, there was slight 
flattening of the lumbar lordosis; however, listing of the 
whole spine was not shown.  Considering Diagnostic Code 5293, 
there was no evidence of severe persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
recurring attacks, with intermittent relief.   Therefore, 
under Diagnostic Codes 5295 or 5293, the veteran's lumbar 
spine disability is no more than 20 percent disabling.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

The Board has considered Diagnostic Code 5292, Limitation of 
Motion of the Lumbar Spine.  The criteria provide that where 
such limitation of motion is moderate, a 20 percent rating is 
warranted.  Where limitation of motion is severe, a 40 
percent rating is warranted.  See 38 C.F.R. § 4.71a., 
Diagnostic Code 5292 (2002).  

In considering Diagnostic Code 5292, the Board concludes that 
the veteran's lumbar spine disability was manifested by 
severe limitation of motion.  The record reveals that the 
veteran offered subjective complaints of severe and 
debilitating pain, which made it difficult for him to stand; 
pain that radiated in an upward direction and caused a 
cramping pain.  In May 2000, a private treatment record 
revealed that forward flexion of the back was approximately 
15 degrees; lateral bending to the left was approximately 10 
degrees and lateral bending to the right was approximately 30 
degrees.  On VA examination, dated in June 2000, the 
objective medical findings for range of motion studies were 
35 degrees for flexion of the lumbar spine, at which time the 
veteran experienced pain; extension was only 10 degrees, at 
which time he also experienced pain; and side bending was 15 
degrees, bilaterally, at which time he also experienced pain.  

The Board concludes that during the time period of April 1999 
to September 22, 2002, the overall disability picture 
presented by the evidence, while not overwhelming, 
establishes severe limitation of motion of the lumbar spine.  
Therefore, in consideration of the subjective complaints of 
severe pain, coupled with the objective medical findings 
pertaining to the range of motion studies, which indicated 
severe limitation of motion, the Board concludes that the 
lumbar spine disability reasonably warrants a 40 percent 
disability rating under Diagnostic Code 5292.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).  

In consideration of the DeLuca requirements, the Board 
observes the veteran's complaints of limitations in his 
activities, as reported by him in statements dated in March 
1999 and March 2001; however, the medical evidence of record 
lacks objective findings of functional loss experienced by 
the veteran, which would suggest that the criteria for a 
higher rating were met.  In fact, on VA examination dated in 
June 2000, the examiner stated that the veteran did not 
experience functional loss at his place of employment.  
Further, the physical examination revealed that the veteran 
was in no acute distress.  

To conclude, from April 1999 to September 22, 2002, the 
veteran's lumbar spine disability is evaluated as 40 percent 
disabling under Diagnostic Code 5292.  

Increased rating for a low back disability, rated as 20 
percent disabling from September 23, 2002 to September 25, 
2003

Effective September 23, 2002, the regulations for rating 
disabilities of the spine were revised.  However, in 
reviewing the medical evidence documenting the veteran's back 
condition during that time period, once again, severe 
lumbosacral strain, as described in the regulations above, 
was not identified, nor was there evidence of severe 
intervertebral disc syndrome.  However, the veteran continued 
to demonstrate severe limitation of motion of the lumbar 
spine.  Therefore, under Diagnostic Codes 5295 or the old 
Diagnostic Code 5293, the veteran's lumbar spine disability 
is no more than 20 percent disabling.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Under the revised criteria for Diagnostic Code 5293, the 
veteran was not shown to have incapacitating episodes of at 
least 4 weeks, so as to warrant a 40 percent rating.   

Once again, in considering Diagnostic Code 5292, the Board 
concludes that during the April 2003 VA orthopedic 
examination, the veteran's lumbar spine disability was 
manifested by severe limitation of motion.  

Therefore, in consideration of the subjective complaints of 
severe pain, coupled with the objective medical findings 
pertaining to the range of motion studies, which indicated 
severe limitation of motion, the Board concludes that the 
lumbar spine disability reasonably warrants a 40 percent 
disability rating under Diagnostic Code 5292 from September 
23, 2002 to September 26, 2003.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).  

In consideration of the DeLuca requirements, the Board 
observes the veteran's complaints of limitations in his 
activities, as reported by him; however, the medical evidence 
of record lacks objective findings of functional loss 
experienced by the veteran, which would suggest that the 
criteria for a higher rating were met.  In fact, on VA 
examination dated in April 2003, the examiner stated that the 
veteran was in no acute distress.  He reported to the 
examiner no limitations in his activities of daily living.  A 
higher rating is not merited.

Increased rating for a low back disability, rated as 20 
percent disabling from September 26, 2003

Effective September 26, 2003, the criteria for rating spine 
disabilities under 38 C.F.R. § 4.71a, were revised.  The 
complete revised criteria have been stated above.  
The veteran's lumbar spine disability is currently evaluated 
as 20 percent disabling under Diagnostic Code 5295.  The 
revised criteria, under Diagnostic Code 5237, a 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237 (effective September 26, 2003).  
The Board concludes that under Diagnostic Code 5237, a rating 
higher than 40 percent is not for application in the 
veteran's case, as favorable ankylosis of the lumbar spine 
has not been shown.  Furthermore, under Diagnostic Code 5243, 
although the veteran stated that he had missed 5 weeks of 
work, he did not indicate that he was on bed rest prescribed 
by a physician with treatment by a physician.  

In the Board's opinion, in consideration of both the old and 
new criteria, the old criteria are the most favorable to the 
veteran for the time period beginning in September 26, 2003.  
Diagnostic Code 5292 provides that when such limitation of 
motion is moderate, a 20 percent rating is warranted.  When 
limitation of motion is severe, a 40 percent rating is 
warranted.  See 38 C.F.R. § 4.71a., Diagnostic Code 5292 
(2002).  

As stated above, the Board finds that the overall disability 
picture presented by the objective medical evidence 
reasonably warrants a 40 percent disability rating under 
Diagnostic Code 5292 for the period from April 8, 1999, to 
the present time.  In May 2000, based on the objective 
medical findings, the private treatment record suggested that 
the veteran experienced severe limitation of motion of the 
lumbar spine.  On VA examination dated in June 2000, range of 
motion studies revealed flexion of the lumbar spine was 35 
degrees; at which time he experienced pain; extension was 10 
degrees, at which time he experienced discomfort; side 
bending was 15 degrees to the right, at which time he 
experienced discomfort on the right side of the lower back; 
and 15 degrees to the left side.  Rotation was 15 degrees to 
each side  The October 2003 VA examination revealed that 
range of motion studies showed flexion at 30 degrees and 
extension was 5 degrees.  Such objective medical findings 
reasonably reflect severe limitation of motion of the lumbar 
spine, warranting a 40 percent disability rating.  

In consideration of the DeLuca requirements, the Board 
observes the veteran's complaints of limitations in his 
activities, as reported by him; however, the medical evidence 
of record lacks objective findings of functional loss 
experienced by the veteran, which would suggest that the 
criteria for a higher rating were met.  


ORDER

The disability rating for a lumbar spine disability is 
increased to 40 percent.  


REMAND

A review of the record reflects that the veteran has 
indicated during various VA medical examinations that he has 
missed up to 5 weeks of work because of his back disorder.  
In light of the veteran's statements, VA must address the 
potential application of 38 C.F.R. § 3.321(b)(1).

Therefore, the case is remanded for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should consider the potential 
applicability of 38 C.F.R. § 3.321(b)(1), 
performing all necessary development to 
ascertain whether the veteran's back 
disorder causes an impairment of his 
earning capacity, and, if appropriate, 
refer the case to the appropriate VA 
authorities. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2003) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



